  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA         )
                                 )      CRIMINAL ACTION NO.
     v.                          )        2:17cr335-MHT
                                 )             (WO)
LARRY DONELL SMITH               )

                  FINAL ORDER OF FORFEITURE

    WHEREAS, on July 31, 2018, this court entered a

preliminary order of forfeiture (doc. no. 52) ordering

defendant Larry Donell Smith to forfeit his interest in

a Ruger, model 10/22, .22 caliber rifle, bearing serial

number 258-49960 and miscellaneous ammunition;

    WHEREAS,     publication    of   notice   was   not   required

pursuant to Rule G(4)(a) of the Supplemental Rules for

Admiralty   or    Maritime     Claims   and   Asset   Forfeiture

Actions as the property is worth less than $1,000 and

the only potential claimant is defendant Smith; and the

government gave defendant notice in the indictment that

it would seek the forfeiture of all property involved

in the commission of the offenses in violation of 18

U.S.C. § 922(g)(1); and
     WHEREAS, the court finds that defendant Smith has

an   interest    in     the      property       that     is   subject      to

forfeiture    pursuant      to    18       U.S.C.    §   924(d)(1)   by    28

U.S.C.   §    2461(c);      and   that       the     United   States      has

established the requisite nexus between such property

in the commission of the offenses in violation of 18

U.S.C. § 922(g)(1).

     It is ORDERED that the government’s motion for a

final order of forfeiture (doc. no. 81) is granted as

follows:

     (1) The following property is hereby forfeited to

the United States pursuant to 18 U.S.C. § 924(d)(1) by

28 U.S.C. § 2461(c): a Ruger, model 10/22, .22 caliber

rifle,       bearing        serial          number       258-49960        and

miscellaneous ammunition.

     (2) All right, title, and interest in the property

described     above    is   hereby         condemned,     forfeited,      and

vested in the United States and shall be disposed of

according to law.




                                       2
    (3) The United States District Court shall retain

jurisdiction in the case for the purpose of enforcing

this order.

    (4) The    clerk    of     the   court    shall   forward   a

certified   copy   of   this   order   to    the   United   States

Attorney’s Office.

    DONE, this the 6th day of February, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
